Richard Croutharmel, Attorney at Law, Raleigh, For Mazur, Michael Stanley
Matt Sawchak, Solicitor General, For State of North Carolina
Ryan Y. Park, Deputy Solicitor General, For State of North Carolina
Kathleen Joyce, For Mazur, Anne-Marie
Glenn Gerding, Appellate Defender
Aaron Thomas Johnson, Assistant Appellate Defender, For Mazur, Anne-Marie
Michelle Liguori, Solicitor General Fellow
Matt Burke, Solicitor General Fellow, For State of North Carolina
N. Lorrin Freeman, District Attorney, For State of North Carolina *842ORDER
The following order has been entered on the motion filed on the 5th of October 2018 by Defendant (Michael Stanley Mazur) for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition filed by Defendant (Michael Stanley Mazur) on the 5th of October 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition filed on the 19th of October 2018 by Defendant (Michael Stanley Mazur) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."